

Exhibit 10.1


FIRST AMENDMENT TO UNCOMMITTED LOAN AGREEMENT
THIS FIRST AMENDMENT TO UNCOMMITTED LOAN AGREEMENT (this “Amendment”) dated
effective as of November 30, 2017 (the “Effective Date”), is by and HINES GLOBAL
REIT II PROPERTIES LP, a Delaware limited partnership, as the borrower
(“Borrower”), and HINES INTERESTS LIMITED PARTNERSHIP, a Delaware limited
partnership, as the lender and its successors and assigns (“Lender”).
PRELIMINARY STATEMENT. Lender and Borrower have entered into an Uncommitted Loan
Agreement dated as of October 2, 2017 (the “Loan Agreement”). All capitalized
terms defined in the Loan Agreement and not otherwise defined herein shall have
the same meanings herein as in the Loan Agreement. The Lender and the Borrower
have agreed to amend the Loan Agreement to the extent set forth herein to
increase and extend the facility.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.The definition of “Loan Amount”, in Section 1.1 of the Loan Agreement, is
hereby amended and restated in its entirety to provide:


“ “Loan Amount” shall mean $75,000,000.”


2.The Borrower hereby represents and warrants to the Lender that after giving
effect to the execution and delivery of this Amendment: (a) the representations
and warranties set forth in the Loan Agreement are true and correct on the date
hereof as though made on and as of such date, and (b) no Event of Default, or
event which with passage of time, the giving of notice or both would become an
Event of Default, has occurred and is continuing as of the date hereof.


3.The Borrower further acknowledges that each of the other Loan Documents is in
all other respects ratified and confirmed, and all of the rights, powers and
privileges created thereby or thereunder are ratified, extended, carried forward
and remain in full force and effect except as the Loan Agreement is amended by
this Amendment.


4.This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed an original and all of which taken together shall constitute but one and
the same agreement.


5.This Amendment shall be included within the definition of “Loan Documents” as
used in the Agreement.


6.THIS AMENDMENT, THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT
AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, WHETHER
SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.





--------------------------------------------------------------------------------




THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN
AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS & COMMERCE CODE,
AND REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be
executed effective as of the Effective Date.


BORROWER:


HINES GLOBAL REIT II PROPERTIES LP,
a Delaware limited partnership


By: Hines Global REIT II, Inc.,
a Maryland corporation,
its general partner






By: /s/ Sherri W. Schugart
Sherri W. Schugart
President and Chief Executive Officer




LENDER:


HINES INTERESTS LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    Hines Holdings, Inc.,
a Texas corporation,
its general partner






By: /s/ Keith Montgomery
Keith Montgomery
Senior Vice President








